Exhibit 10.1
TD AMERITRADE HOLDING CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
     TD AMERITRADE Holding Corporation (the “Company”) hereby grants you,
[______________] (the “Grantee”), the number of Restricted Stock Units indicated
below under the Company’s 1996 Long-Term Incentive Plan (the “Plan”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Restricted Stock Unit Agreement (the “Agreement”) and
each Appendix. Subject to the provisions of Appendix A and B (attached) and of
the Plan, the principal terms of this grant are as follows:

     
Grant Date:
  [Date]
 
   
Total Number of Restricted Stock Units:
  [Number]
 
  This reflects the total number of Restricted Stock Units granted to you on the
Grant Date, and shall be increased as of any date by the cumulative number of
additional Restricted Stock Units, if any, credited by this Agreement through
such date in payment of Dividend Equivalent Rights as described in paragraph 30
of Appendix A (attached) to this Agreement. *
 
   
Scheduled Vesting:
  The Restricted Stock Units will vest in accordance with the schedule set forth
in Appendix A and B (attached) and provisions of the Plan and this Agreement.
 
   
Settlement Date:
  One Share will be issued for each Restricted Stock Unit that has vested on the
Vesting Date specified in Appendix A and B (or on a date as soon as practicable,
and no more than ten business days, thereafter).
 
   
Acceptance:
  You must accept this grant of Restricted Stock Units prior to the Acceptance
Deadline, which is sixty (60) days from the Grant Date.

 

*   Except as otherwise provided in this Agreement, or by the terms of the Plan,
you will not vest in the Restricted Stock Units unless you remain employed by
the Company or one of its Related Entities through the applicable Vesting Date.

 



--------------------------------------------------------------------------------



 



     Your signature below indicates your agreement and understanding that this
grant is subject to all of the terms and conditions contained in the Plan and
this Agreement, including Appendix A and Appendix B. Important additional
information on vesting, forfeiture and the actual issuance of the Shares in
settlement of the Restricted Stock Units covered by this grant are contained in
paragraphs 4 through 15 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A
AND APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT.
     THIS AGREEMENT MUST BE ACCEPTABLE BY YOU BY THE ACCEPTANCE DEADLINE, OR
THIS GRANT OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.
TD AMERITRADE HOLDING CORPORATION

         
By:
       
Title:
 
 
   
 
 
 
   

ACCEPTED BY THE GRANTEE

               
Print Name
       
 
             
Signature
       
 
             

Acceptance Date (must be within sixty (60) days of the Grant Date)

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     1. Grant. The Company hereby grants to the Grantee under the Plan at the
per share price of $.01, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in the Agreement, Appendix A and B and the Plan.
     2. No Payment of Purchase Price Necessary. When the Restricted Stock Units
are settled through the issuance of Shares to the Grantee, the par value of the
underlying Company Stock will be deemed paid by the Grantee for each Restricted
Stock Unit through the past services rendered by the Grantee, and such deemed
payment will be subject to the appropriate tax withholdings.
     3. Company’s Obligation to Pay. Each Restricted Stock Unit represents a
right to receive, on the Vesting Date, one Share for each vested Restricted
Stock Unit. Unless and until the Restricted Stock Units have vested in the
manner set forth in this Agreement and Appendix A and B, the Grantee will have
no right to receive settlement of Shares underlying such Restricted Stock Units.
Prior to the settlement of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation. Payment of any vested
Restricted Stock Units will be made in Shares.
     4. Vesting Schedule. Except as otherwise provided in paragraph 5 of this
Appendix A, the Restricted Stock Units awarded by this Agreement are scheduled
to vest in accordance with the vesting schedule set forth in Appendix B.
Restricted Stock Units scheduled to vest on any applicable date actually will
vest only if the Grantee continues to be an Employee through such date.
     5. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee.
     6. Issuance of Shares after Vesting. Each Restricted Stock Unit that
becomes vested under this Agreement will be settled by the Company through the
issuance of Shares to the Grantee (or in the event of the Grantee’s death, to
his or her estate) as soon as practicable following the Vesting Date, subject to
paragraph 15, and in no event later than the tenth (10th) business day following
the Vesting Date.
     7. Forfeiture Upon Ceasing to be an Employee. Other than as provided in
paragraphs 9 through 14, and notwithstanding any contrary provision of this
Agreement, Appendix A and Appendix B, the balance of the Restricted Stock Units
that have not vested pursuant to paragraphs 4 or 5 at the time the Grantee
ceases to be an Employee will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company. The Grantee shall not be
entitled to a refund of any price paid for the Restricted Stock Units forfeited
to the Company pursuant to this paragraph 7.

 



--------------------------------------------------------------------------------



 



     8. Forfeiture or Repayment in Connection with Certain Events.
          (a) Forfeiture or Repayment. Notwithstanding any contrary provision of
this Agreement, Appendix A, Appendix B or the terms of any written agreement
between the Company and the Grantee (including specifically any written
employment, severance or change in control agreement) if the Committee
determines (in its sole discretion, but acting in good faith) that a Clawback
Event has occurred at any time while the Grantee is an Employee and such
determination is made no later than three (3) years following the Grant Date,
then: (i) the balance of the Restricted Stock Units that have not vested as of
the date of such event may, in the sole discretion of the Committee, be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company; (ii) any Shares previously issued under this Agreement to
the Grantee for vested Restricted Stock Units that have not been sold,
transferred or otherwise disposed of by the Grantee may, in the sole discretion
of the Committee, be forfeited and automatically transferred to and reacquired
by the Company at no cost to the Company; and (iii) if the Shares previously
issued under this Agreement to the Grantee for vested Restricted Stock Units
have been sold, transferred or otherwise disposed of by the Grantee, the Gain
realized by the Grantee (or that would have been realized had the Grantee sold
the Shares in an arms-length transaction) will be paid by the Grantee to the
Company, if the Committee, in its sole discretion, requires such payment. If,
with respect to subsections (ii) and/or (iii) in the preceding sentence, the
Grantee refuses to transfer the Shares to the Company and/or make a payment to
the Company equal to the Gain, the Company will, if directed by the Committee,
in its sole discretion, and subject to applicable law (including any Code
Section 409A considerations), recover the value of such Shares and/or Gain and,
if applicable, the amount of its court costs, attorneys’ fees and other costs
and expenses incurred in connection with enforcing this paragraph 8 by
(w) reducing the amount that would otherwise be payable to the Grantee under any
compensatory plan, program or arrangement maintained by the Company or any
Subsidiary, (x) withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company’s (or a Subsidiary’s) otherwise applicable compensation practices,
(y) reducing any severance benefits that would otherwise be payable or provided
to the Grantee under any plan, program or arrangement maintained or entered into
by the Company or any Subsidiary (including specifically under any employment or
severance agreement) or (z) by any combination of the foregoing.
          (b) Discretion to Reduce Amount Subject to Forfeiture or Repayment. In
the event of a Clawback Event described in paragraph 8(c)(i)(A) below and the
Restricted Stock Units were issued to the Grantee as payment (in whole or part)
for an award earned under the Company’s Management Incentive Plan (or any other
bonus plan of the Company), the Committee may, in its sole discretion, limit the
amount to be forfeited by the Grantee and/or recovered from the Grantee to the
amount by which the award earned under the applicable bonus plan exceeded the
amount that would have been earned had the financial statements been initially
filed as restated, as determined by the Committee in accordance with the terms
and conditions of the applicable bonus plan. In the event the Committee
exercises such discretion, if the award earned under the applicable bonus plan
was paid in cash and the Restricted Stock Units, the Committee will have
discretion to determine how the amount to be recovered will be allocated among
the portion paid in cash and the portion paid in Restricted Stock Units. The
amount of Restricted Stock Units, if any, subject to forfeiture or repayment
will be covered in the following order: first, unvested Restricted Stock Units
that remain

-2-



--------------------------------------------------------------------------------



 



outstanding; then, Shares previously issued under this Agreement to the Grantee
for vested Restricted Stock Units that have not been sold, transferred or
otherwise disposed of by the Grantee; and finally, Gain realized (or that would
have been realized in an arms-length transaction) by the Grantee from the sale,
transfer or disposition of Shares previously issued under this Agreement to the
Grantee for vested Restricted Stock Units.
          (c) Definitions.
               (i) For purposes of this Agreement, Appendix A and Appendix B, a
“Clawback Event” shall mean one or more of the following: (A) any of the
Company’s financial statements are required to be restated resulting from fraud
or willful misconduct by the Grantee or any other person, provided that the
Grantee knew or should have known of such fraud or willful misconduct; or
(B) any act of fraud, negligence or breach of fiduciary duty by the Grantee or
any other person, provided that the Grantee knew or should have known of such
fraud, negligence or breach of fiduciary duty, resulting in material loss,
damage or injury to the Company.
               (ii) For purposes of this Agreement, Appendix A and Appendix B,
“Gain” shall mean the Fair Market Value of a Share on the date of sale, transfer
or other disposition, multiplied by the number of Shares sold, transferred or
otherwise disposed of.
          (d) Restrictions on Sale of Stock Pending Determination of Clawback
Event. If the Company reasonably believes that a Clawback Event has occurred,
the Grantee understands and agrees that the Company may, in its sole discretion,
restrict the Grantee’s ability to directly or indirectly sell, offer, contract
or grant any option to sell (including without limitation any short sale),
pledge, swap, hedge, transfer, or otherwise dispose of any shares of Company
common stock held by the Grantee in his or her Company brokerage account
(whether issued in connection with this Agreement or otherwise) pending a final
determination by the Committee that a Clawback Event has or has not occurred.
Such determination shall be made as soon as administratively practicable but in
no event will the Grantee be restricted in accordance with the preceding
sentence for more than that period of time reasonably necessary for the
Committee to determine the existence of a Clawback Event. The Grantee further
understands and agrees that that the Company shall have no responsibility or
liability for any fluctuations that occur in the price of the Company’s common
stock or for any potential loss or gain the Grantee could have realized from the
sale of his or her shares of Company common stock during the period of time in
which the Grantee is restricted in accordance with this paragraph 8(d).
          (e) Change of Control. Notwithstanding any contrary provision of this
Agreement, Appendix A or Appendix B, this paragraph 8 will expire and have no
further force or effect upon a Change of Control. Solely with respect to this
paragraph 8, a “Change of Control” shall not be deemed to have occurred if the
Company’s outstanding Shares or substantially all of the Company’s assets are
purchased by TD Bank Financial Group.
          (f) No Waiver. Any failure by the Company to assert the forfeiture and
repayment rights under this paragraph with respect to specific claims against
the Grantee shall not waive, or operate to waive, the Company’s right to later
assert its rights hereunder with respect to other or subsequent claims against
the Grantee.

-3-



--------------------------------------------------------------------------------



 



          (g) No Limitation on Remedies. The Company’s forfeiture and repayment
rights under this paragraph shall be in addition to, and not in lieu of, actions
the Company may take to remedy or discipline any misconduct by the Grantee
including, but not limited to, termination of employment or initiation of
appropriate legal action.
          (h) Grantee Acknowledgement and Agreement. Without limiting the
generality of any other provision herein regarding the Grantee’s understanding
of and agreement to the terms and conditions of this Agreement, Appendix A and
Appendix B, by signing this Agreement, the Grantee specifically acknowledges
that he or she has read and understands this paragraph 8 and agrees to the terms
and conditions of this paragraph, including but not limited to the forfeiture
and repayment provisions of paragraph 8(a).
     9. Death of Grantee. In the event that the Grantee ceases to be an Employee
due to his or her death prior to the Vesting Date, the Restricted Stock Units
will vest and be settled by the Company through the issuance of Shares to the
administrator or executor of the Grantee’s estate, on a date as soon as
practicable after the date of the Grantee’s death. The Company may require any
administrator or executor of the Grantee’s estate to furnish (a) written notice
of his or her status as transferee, or (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with Applicable Laws
pertaining to the transfer of the Shares underlying the Restricted Stock Units.
     10. Disability of Grantee. In the event that the Grantee ceases to be an
Employee due to his or her Disability prior to the Vesting Date, the Restricted
Stock Units will vest and be settled by the Company through the issuance of
Shares to the Grantee on a date as soon as practicable after the date of the
Grantee’s Disability.
     11. Retirement of Grantee. In the event that the Grantee ceases to be an
Employee due to his or her Retirement (as defined below) prior to the Vesting
Date, the Restricted Stock Units will vest and be settled by the Company through
the issuance of Shares to the Grantee on a date as soon as practicable after the
date of the Grantee’s Retirement. For the purposes of this Agreement,
“Retirement” shall mean a termination of employment for any reason, other than
“Cause” (as defined below in paragraph 12), after attaining age fifty-five
(55) and after having at least ten (10) years of continuous service with the
Company.
     12. Termination of Employment without Cause. In the event that the
Grantee’s employment is terminated by the Company without “Cause” (as defined
below) prior to the Vesting Date, then the actual number of Shares to be issued
upon settlement of the Restricted Stock Units, so long as permissible by the
terms of the Plan, will be determined as follows: (A) the total number of
Restricted Stock Units subject to this award shall be pro-rated based on the
number of twelve (12) month periods which have elapsed since the Date of Grant
and through the date of the Grantee’s termination of employment, then such
pro-rated number of Restricted Stock Units shall (B) vest in accordance with,
and pursuant to, paragraph 4. For the purposes of this Agreement, “Cause” shall
mean the Grantee’s: (a) failure to substantially perform his or her duties as an
Employee, other than due to illness, injury or Disability; (b) willful engaging
in conduct which is materially injurious to the Company; (c) misconduct
involving serious moral turpitude, or any conviction of, or plea of nolo
contendre to, a criminal offense arising out of a breach of trust, embezzlement
or fraud committed

-4-



--------------------------------------------------------------------------------



 



against the Company by the Grantee in the course of the Grantee’s employment
with the Company; (d) any violation of paragraph 14 of this Appendix A; or
(e) any other action which might be considered “gross misconduct” under the
Company’s applicable associate handbook.
     13. Termination of Employment following Change of Control. In the event
that the Grantee’s employment is terminated by the Company for any reason, other
than for Cause (as defined above) within twenty-four (24) months following a
Change of Control and prior to the Vesting Date, the Restricted Stock Units will
vest and be settled by the Company through the issuance of Shares to the Grantee
on a date as soon as practicable after the date of the Grantee’s termination of
employment.
     14. Non-solicitation and Non-competition. The receipt of any Shares
pursuant to this award will be subject to the Grantee, for the period of his or
her employment with the Company and for a period the greater of either, twelve
months or such period of time set forth in the Grantee’s associate agreement,
after the termination of his or her employment with the Company, not: (i)
directly or indirectly soliciting customers of the Company in an attempt to have
such customers cease their relationship with the Company, (ii) soliciting any
employee of the Company for employment with any employer other than the Company,
or (iii) directly or indirectly engaging in, having any ownership interest in or
participating in any entity that as of the date of termination, competes with
the Company in any substantial business of the Company or any business
reasonably expected to become a substantial business of the Company. To the
extent the Grantee has violated any term and condition of this paragraph 14, the
Restricted Stock Units prior to settlement shall be forfeited pursuant to
paragraph 7 and if Shares of Company Stock have already been issued to the
Grantee, then the Grantee shall be required to either return the Shares or
forfeit any gain recognized by the Grantee from the sale of such Shares.
     15. Withholding of Taxes. When the Shares are issued in settlement for
vested Restricted Stock Units, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Related Entity) will withhold a portion of the Shares
otherwise issuable in settlement for vested Restricted Stock Units that have an
aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company (or the employing Related Entity) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the grant of Restricted
Stock Units and the issuance of Shares thereunder. By accepting this Award, the
Grantee expressly consents to the withholding of Shares as provided for in this
paragraph 15. All income and other taxes and withholding related to the
Restricted Stock Unit award and any Shares delivered in payment thereof are the
sole responsibility of the Grantee.
     16. Rights as Stockholder. Except as provided pursuant to the Dividend
Equivalent Rights provided in paragraph 30, neither the Grantee nor any person
claiming under or through the Grantee shall have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Grantee (including
through electronic delivery to a brokerage account) after the Vesting Date.
After such issuance, recordation and delivery, the

-5-



--------------------------------------------------------------------------------



 



Grantee will have all the rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.
     17. No Effect on Employment or Service. The Grantee acknowledges and agrees
that this Agreement and Appendix A and B and the transactions contemplated
hereunder do not constitute an express or implied promise of continued service
or employment as an Employee for any period, or at all, and shall not interfere
with the Grantee’s right or the Company’s (or employing Related Entity’s) right
to terminate the Grantee’s relationship as an Employee at any time, with or
without Cause.
     18. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
General Counsel, at 6940 Columbia Gateway Drive, Suite 200, Columbia, Maryland
21045, or at such other address as the Company may hereafter designate in
writing.
     19. Grant is Not Transferable. Except to the limited extent provided in
paragraph 9 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.
     20. Restrictions on Sale of Stock. The Shares issued as settlement for the
payment for any vested Restricted Stock Units awarded under this Agreement will
be registered under the federal securities laws and will be freely tradable upon
receipt. However, the Grantee’s subsequent sale of the Shares will be subject to
paragraph 8(d) above, any market blackout-period that may be imposed by the
Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws. In addition, the Shares issued as settlement
for the payment of any vested Restricted Stock Units awarded under this
Agreement will also be subject to any applicable ownership guidelines and Share
ownership holding periods which may be currently in effect under the Company’s
trading policy.
     21. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     22. Conditions for Issuance of Certificates for Stock. The Shares
deliverable to the Grantee may be either previously authorized but unissued
Shares or issued Shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; and (c) the obtaining of any approval
or other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be

-6-



--------------------------------------------------------------------------------



 



necessary or advisable; provided that issuance of certificates for Shares
hereunder is to be made in no event later than the tenth (10th) business day
following the Vesting Date.
     23. Plan Governs. This Agreement and Appendix A and B is subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and Appendix A and B and one or more provisions of
the Plan, the provisions of the Plan shall govern. Capitalized terms used and
not defined in this Agreement and Appendix A and B shall have the meaning set
forth in the Plan.
     24. Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement and Appendix A and B and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
persons. The Committee shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement and Appendix A and B.
     25. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement and
Appendix A and B.
     26. Agreement Severable. In the event that any provision in this Agreement
and Appendix A and B shall be held invalid or unenforceable, such provision
shall be severable from, and such invalidity or unenforceability shall not be
construed to have any effect on, the remaining provisions of this Agreement and
Appendix A and B.
     27. Entire Agreement. Other than to the extent any written employment
agreement between the Grantee and the Company provides for (a) treatment
different or (b) the definition of terms different, than that which is provided
by this Agreement and Appendix A and B, this Agreement and Appendix A and B
constitutes the entire understanding of the parties on the subjects covered. The
Grantee expressly warrants that he or she is not executing this Agreement and
Appendix A and B in reliance on any promises, representations, or inducements
other than those contained herein.
     28. Modifications to the Agreement. The Grantee expressly warrants that he
or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company.
     29. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has a right to receive
Shares under, and subject to the terms and conditions of, the Plan and this
Agreement and Appendix A and B, and has received, read and understood the Plan
and this Agreement and Appendix A and B. The Grantee understands that the Plan
is discretionary in nature and may be modified, suspended or terminated by the
Company at any time.

-7-



--------------------------------------------------------------------------------



 



     30. Dividend Equivalent Rights. The Number of Restricted Stock Units
subject to this Agreement shall be increased by such additional Restricted Stock
Units in an amount determined by the following formula: X = (A x B) / C; where:

  •   “X” is the number of whole Restricted Stock Units to be credited (which
shall be rounded down to the next whole Share as no fractional Shares shall be
credited pursuant to this Dividend Equivalent Right);     •   “A” is the amount
of cash dividends paid by the Company to stockholders with respect to one Share;
    •   “B” is the number of whole Restricted Stock Units remaining subject to
this Agreement as of the cash dividend record date but immediately prior to the
application of this paragraph 30; and     •   “C” is the Fair Market Value of a
Share on the cash dividend payment date.

If a Settlement Date occurs before the cash dividend payment date, and the
Grantee did not otherwise receive any additional Restricted Stock Units with
respect to such Shares issued on the applicable Settlement Date, the Grantee
shall nevertheless be entitled to receive additional Restricted Stock Units, in
an amount determined pursuant to this paragraph 30, and such additional
Restricted Stock Units shall be immediately settled through the issuance of
Shares on the cash dividend payment date (or as soon as reasonably practicable
thereafter).
Such additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time as to
which applied to each underlying Share pursuant to which the Dividend Equivalent
Rights were paid.
     31. Code Section 409A. Notwithstanding anything to the contrary in the
Agreement, Appendix A and B and/or the Plan, if the Company reasonably
determines that Section 409A of the Code will result in the imposition of
additional tax with respect to the settlement of the Shares underlying the
Restricted Stock Units on account of the Grantee’s separation from service (as
defined in Section 409A of the Code), the Shares (and/or at the election of the
Grantee the cash received from the sale of the Shares underlying the vested
Restricted Stock Units) will not be paid to the Grantee until the date six
(6) months and one (1) day following the date of the Grantee’s separation from
service.
     32. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of Nebraska
without regard to principles of conflict of laws.

-8-



--------------------------------------------------------------------------------



 



APPENDIX B
VESTING SCHEDULE
OF RESTRICTED STOCK UNITS
     The vesting of the Restricted Stock Units subject to this award shall be
determined based on the following schedule (except as otherwise provided in
Appendix A):
     The Vesting Date shall be the third (3rd) anniversary of the Date of Grant.
One hundred percent (100%) of the Restricted Stock Units shall become vested on
such Vesting Date.
     The Settlement Date, when the vested Restricted Stock Units, if any, will
be settled by issuing Shares to the Grantee shall be the date, as soon as
reasonable practicable following the date the applicable Restricted Stock Units
have vested in accordance with the terms of the Plan, the Agreement and this
Appendix B, but in no event later than the tenth (10th) business day following
such date.

-9-